34 So. 3d 251 (2010)
Gregory FARNWORTH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1602.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Richard L. Rosenbaum of Arnstein & Lehr, LLP, Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Gregory Farnworth appeals the trial court's order that summarily denied his rule 3.850 motion. Three of the points were denied "without prejudice." Spera v. State, 971 So. 2d 754 (Fla.2007). However, the order provided that Farnworth had thirty days to file an appeal. No provision was made to permit an amended filing.
We reverse the order on appeal and remand for the entry of a nonfinal order that gives Mr. Farnworth reasonable time to attempt to amend those points. See Lawrence v. State, 987 So. 2d 157 (Fla. 2d DCA 2008). Should Farnworth fail to *252 amend, the trial court may enter a final order disposing of all claims.
Reversed and remanded.
POLEN, DAMOORGIAN and LEVINE, JJ., concur.